Citation Nr: 1416314	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-19 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability of the left foot (claimed as blisters) to include as due to undiagnosed illness. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right arm disability (claimed as a bruised deltoid muscle). 

3.  Whether new and material evidence has been received to reopen a claim of service connection for a left wrist disability. 

4.  Whether new and material evidence has been received to reopen a claim of service connection for a stomach disability, to include gastroesophageal reflux disease (GERD). 

5.  Whether new and material evidence has been received to reopen a claim of service connection for headaches. 

6.  Entitlement to an increased rating for left knee disability currently evaluated at 10 percent disabling.

7.  Entitlement to an effective date earlier than April 25, 2007 for the grant of service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1989 to January 1993.

These matters come before the Board of Veterans' Appeals (Board) from March 2008 and April 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  

In December 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in October 2013 and were remanded for scheduling of the above noted Board hearing.  They have now returned to the Board for further appellate consideration. 

The issues of entitlement to an increased rating for left knee disability currently evaluated at 10 percent, and the newly reopened issues of entitlement to service connection for a right arm disability (claimed as a bruised deltoid muscle), a left wrist disability, a stomach disability, to include gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS), and a headaches disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is less than credible with regard to chronic blisters since service.

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a left foot disability, to include chronic blisters and/or excessive skin, causally related to, or aggravated by, active service.  

3.  There is no competent evidence of record that the Veteran has an "undiagnosed illness" of the left foot.

4  In an unappealed February 2002 rating decision, the RO denied reopening the Veteran's claim for entitlement to service connection for a right arm disability (claimed as a bruised deltoid muscle).  

5.  Evidence received subsequent to the February 2002 RO decision, when considered in conjunction with the record as a whole, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim for a right arm disability (claimed as a bruised deltoid muscle), and raises a reasonable possibility of substantiating the claim. 

6.  In an unappealed September 1993 rating decision, the RO denied service connection for a left wrist disability.   

7.  Evidence received subsequent to the September 1993 RO decision, when considered in conjunction with the record as a whole, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim for a left wrist disability, and raises a reasonable possibility of substantiating the claim. 

8.  In an unappealed July 2003 rating decision, the RO denied service connection for a stomach disability.  In an unappealed January 2006 rating decision, the RO declined to reopen the claim. 

9.  Evidence received subsequent to the January 2006 RO decision, when considered in conjunction with the record as a whole, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim of service connection for stomach disability, and raises a reasonable possibility of substantiating the claim. 

10.  In an unappealed January 2006 rating decision, the RO declined to reopen the claim of service connection for a headache disability.  

11.  Evidence received subsequent to the January 2006 RO decision, when considered in conjunction with the record as a whole, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim for a headache disability, and raises a reasonable possibility of substantiating the claim. 

12.  There is no document in the claims file received by VA prior to the April 25, 2007 claim, and subsequent to the January 2006 RO denial which can be reasonably construed as a claim, formal or informal, for entitlement to service connection for a left knee disability.  

13.  The competent credible evidence of record is against a finding that the Veteran is entitled to an effective date earlier than April 25, 2007 for the grant of service connection for left knee impaction injury with residuals disability.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disability of the left foot (claimed as blisters) to include as due to undiagnosed illness, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2013). 

2.  The criteria to reopen a claim of service connection for a right arm disability (claimed as a bruised deltoid muscle) have been met; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2013).

3.  The criteria to reopen a claim of service connection for a left wrist disability have been met; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2013).

4.  The criteria to reopen a claim of service connection for a stomach disability have been met; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2013).

5.  The criteria to reopen a claim of service connection for a headache disability have been met; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2013).

6.  The criteria for an effective date earlier than April 25, 2007 for the award of service connection for left knee impaction injury with residuals not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided in June 2007 and December 2007.  

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran in support of the claims.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Veteran testified that he has seen a private doctor for his foot, but that he has not seen him "lately." The Veteran further stated that he requested that his doctor submit his records and that he had submitted authorization in November 2013 for VA to obtain the records.  (See Board hearing transcript, pages 7-11.)  The claims file does not contain a November 2013 authorization form from the Veteran; nevertheless, the claims file does include previously received private treatment records from the Veteran's doctor.  As the Veteran testified that he had not sought treatment for his feet from a doctor lately and it has "just been so long," and as he did not submit any additional records indicative of recent treatment, and as the claims file includes a 1998 treatment record from the provider for the Veteran's feet, the Board finds that it does not have a further duty to assist the Veteran.  The Veteran has been informed of what evidence is necessary to substantiate his claims; however, he has not provided VA with pertinent records or additional authorization to obtain any additional records.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board has considered whether VA has a duty to provide the Veteran with a VA examination on the issue of a left foot disability but finds that it does not.  The STRs are negative for any left foot disability manifested by blisters.  In addition, there is no clinical evidence that the Veteran has a disability manifested by blisters causally related to active service, and the Board finds that the Veteran is less than credible with regard to chronic blisters since service.  Thus, a VA examination is not warranted.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006)

VA is not required to provide the Veteran with an examination prior to determining that new and material evidence has been received to reopen a previously denied claim.  Any contentions as to the inadequacy of VA examinations with regard to those claims are moot.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Undiagnosed Illness

Except as provided in 38 C.F.R. § 3.317(c), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness of combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting date). 

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(3). 

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c). 

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Earlier effective date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2013).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions state that, in the case of a formal claim for compensation that has been disallowed, such reports must relate to a claim which had previously been disallowed for the reason that the disability is not compensable in degree.  38 C.F.R. § 3.157(b)(1).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Entitlement to service connection for a skin condition of the left foot to include as due to undiagnosed illness

The Veteran contends that he has a left foot skin disability manifested by blisters/excessive skin, and that he first noticed it while in service in 1990.  The Board finds, based on the evidence below, that service connection for a left foot disability, to include as due to undiagnosed illness, is not warranted.  

The Veteran's STRs are negative for any complaints of, or diagnosis of, a blister disability of the left foot.  The Veteran's STRs reflect that in September 1991, the Veteran complained of tenderness on the ball of the left foot for two months.  He stated that it hurt while running and walking.  The examiner noted that it appears that the Veteran has a callous on the ball of the right foot which is painful.  He was assessed with a callus of the right foot.  The STR is negative for any blisters or skin disability of the left foot.  As the Veteran's feet were being examined, it is reasonable that any blisters, if they existed, would have been noted by the examiner, and reported in the STRs.

The Veteran's STRs further reflect that the Veteran sought treatment in January 1989 (swollen ankle), February 1989 (sore throat), May 1989 (sore throat), November 1989 (diarrhea), January 1990 (fever and vomiting), February 1990 (paint chip in eye), March 1990 (sore throat), September 1990 (injured shoulder), approximately 1991 (age 25) (back pain), November 1991 (congestion), May 1992 (hand and knee pain), and June 1992 (knee pain).  The STRs are negative for any blisters or skin disability of the left foot.  The Board finds that if the Veteran had such complaints in service, it would have been reasonable for him to have reported it, and for it to have been noted, in the STRs.

The Veteran's November 30, 1992 statement (made for separation purposes) reflects that he bled for approximately 10 days after having his wisdom teeth pulled, his left knee, right shoulder, and left wrist give him trouble, he gets a cramp in bed at night, and he has had an STD.  His November 30, 1992 (original date crossed off and changed to December 15, 1992) report of medical history of reflects that he denied foot trouble and denied skin trouble.    

In sum, there are no records contemporaneous to service which reflect a left foot disability manifested by blisters/excessive skin.  The absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, in the present case, not only is there a lack of clinical records, but the Veteran specifically denied foot and skin problems upon separation.  

The Veteran is competent to state that he has blisters of the left foot; however, the earliest complaint of a blister disability of the left foot is in 2007, more than 13 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
 
In December 1992, the Veteran filed a claim for service connection for a left knee disability and right shoulder disability.  He did not file a claim for a left foot disability of any kind.  The Board finds that if the Veteran had a chronic problems at that time, it would have been reasonable for him to have filed a claim for it when he filed his other claims.

The Veteran underwent a VA examination in March 1993.  The only notation with regard to the skin was that there were two small scars on the right knee. 

In March 1996, the Veteran filed a claim for migraine headaches.  He did not file a claim for a left foot disability of any kind, to include blisters.  The Board finds that if the Veteran had a chronic problems at that time, it would have been reasonable for him to have filed a claim for it when he filed his other claims.

Post service treatment records from 1994 to 2004 reflect complaints of right fifth digit fracture (April 2004), hand pain (May 2004), clogged ear/infective otitis externa (2002), headaches (2002), abdominal pain (October 2001), left wrist injury (1999), bilateral knee pain (November 1999), epigastic pain (January 1997), knee pain (May 1996), migraine (December 1995), headaches (June 1995), headaches (February 1995), headaches (October 1994), numbness and tingling of the hands (August 1994), mild back pain and allergic rhinitis (October 1994), urethritis (October 1994), urethritis (May 1995), and lower back pain (October 1994).  The treatment records are negative for complaints of, or findings of, blisters of the left foot, or any skin disability of the left foot.  

The only record with regard to the foot is an August 1998 private record from Kelsey-Seybold Clinic.  It reflects that the Veteran sought treatment for bilateral plantar pain for four months.  It was on the heel and ball of the feet.  It was noted that he had discomfort running from the heel to the forefoot.  The report is negative for any findings of blisters, and notes bilateral pain only.  The Board finds that if the Veteran had a chronic problem with blisters, he would have reported it, and it would have been noted, in the August 1998, especially as it was his feet that were examined.   

A 2000 private record from Kelsey-Seybold Clinic reflects that the Veteran had left wrist pain.  The form also asked, if the patient has any problems, to check all that apply.  The Veteran did not check a problem of the skin. 

An October 2002 record from the Greater Houston Intercultural Physicians Association reflects that the Veteran was seen for an office consultation and diagnosed with "contact dermatitis and other eczema, unspecified cause [patient] has rash both legs."  The report is negative for any blisters or skin problems of the left foot.

In March 2003, the Veteran filed a claim for service connection for dermatitis; in August 2005, the Veteran requested to reopen the claim.  The Board finds that if the Veteran had a chronic problems of the left foot at that time, it would have been reasonable for him to have filed a claim for it when he filed his other claims.

In August 2005, the Veteran filed a claim to reopen his previously denied service connection claims for back, dermatitis, migraine, stomach condition, and left knee disability.  He did not note any blisters on the left foot or any left foot disability.

In April 2007, the Veteran filed claims for service connection for GERD, a back disability, headaches, dermatitis, and a left knee disability.  He did not note blisters of the left foot or any left foot disability.

The earliest indication of left foot blisters is the Veteran's statement in September 2007, in which he stated that he was suffering from a severe outbreak of blisters on the left foot.

The Veteran testified at the December 2013 Board hearing that when he got back from Desert Storm, he noticed blisters on his left foot in 1990, sought treatment, and was given a "little tub to put water in, lukewarm water and some kind of tablets that fizzed the water.  I had to soak my foot in it for 20 to 30 minutes."  He testified that he followed this treatment for a couple of months and that the blisters come back at least once a month.  He testified that he gets pedicures to have excess skin cut off.  He further testified that when he sought treatment, he was told it looked like he had "boot rot."  

The Veteran is competent to state that he has blisters; however, the Board finds, based on the evidence as a whole, that the Veteran is less than credible as to a chronic blister disability since service.  

The Veteran has indicated that he may have an "undiagnosed illness" manifested by blisters.  The Veteran has not been shown to have the experience, training, or education necessary to make an opinion of an "undiagnosed illness" and there is no competent clinical evidence of record which indicates that he may have an undiagnosed illness.  He has testified that he was told that he had "boot rot," that he has chafing, that he has never been referred to a specialist, and that he treats his foot with pedicures.  

The competent credible evidence does not support a finding that the Veteran exhibits objective indications of chronic disability resulting from an illness of combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), or that any such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 and that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting date). 

The Board also notes that the Veteran has alleged that he has been told that he has "boot rot;" however, he has not elaborated on this alleged diagnosis other than it is manifested by blisters and excess skin.  There is no competent credible evidence that he had "boot rot" in service, or that he has a current diagnosis of "boot rot" causally related to active service. 

In sum, the STRs are negative for any findings of a left foot disability manifested by blisters and/or excess skin, the Veteran denied feet and skin disabilities upon separation, there is no clinical evidence of blisters and/or excess skin, and the earliest statement as to blisters is more than 13 years after separation from service.  Thus, service connection is not warranted.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Whether new and material evidence has been received to reopen a claim of service connection for a right arm disability.

Historically, the Veteran's claim for service connection for a right arm disability was denied by the RO in a January 1993 rating decision (right shoulder) because the Veteran's in-service injury resolved during service with no residuals.  The Veteran did not appeal the decision and it became final.  The RO denied the Veteran's claim to reopen the previously denied claim in May 1996, September 1996, and November 1997 rating decisions.  The Board denied the Veteran's claim to reopen in a November 1999 decision.  The RO again denied the Veteran's claim in a February 2002 rating decision, the last final denial. 

Evidence at the time of the last final denial included the Veteran's STRs which included documentation of a right shoulder injury, reports of VA examinations, and the Veteran's contentions and testimony at a September 1998 Board hearing.  

Evidence added to the record since the most recent final denial includes the report of a March 2010 VA examination during which the Veteran reported that he has had right shoulder problems since service.  Following examination, the VA examiner stated that the Veteran had a normal examination and normal x-rays of the right shoulder with no pathology and no evidence of a chronic ongoing condition.

The Veteran testified at the December 2013 hearing that while in service, after the initial injury, his shoulder would pop out of place and he would pop it back into place.  He further testified that, after service, in November 2013, he was at work "cuffing" a prisoner when the prisoner struggled and the Veteran felt his shoulder pop out.  The Veteran was wearing a sling at the Board hearing due to that injury.  He also reported that he had been taken to the emergency room and x-rayed.  He reported that he was told by his private treatment providers at Kelsey-Seybold that he had a fracture in his socket.  

The Veteran contends that his shoulder popped out of place since the last final denial.  The claim was denied because there were no residuals of the in-service injury.  The Veteran's reports of a recent injury and his assertion that it is related to the injury in service, relate to an unestablished fact.  The Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does raise a reasonable possibility of substantiating the claim, and as such, is new and material to reopen the claim.  Shade, 24 Vet. App. at 110. 

Whether new and material evidence has been received to reopen a claim of service connection for a left wrist disability.

Historically, the Veteran's claim for service connection for a left wrist disability was denied by the RO in a September 1993 rating decision because there was no current disability and no STRs which supported an injury to the left wrist.  The Veteran did not appeal the decision and it became final. 

Evidence at the time of the last final denial included the Veteran's STRs and the report of a March 1993 VA examination during which the Veteran reported that in April 1990, he was playing basketball when he strained his left wrist.  He reported that he was treated with a wrap and no follow up in service was needed.  Examination of the left wrist revealed normal joint without deformity.  The function of the hand was intact.  The diagnosis was left wrist injury mild symptomatic.

Evidence added to the record since the last final denial in September 1993 includes a post service December 1999 private record which reflects that the Veteran had complaints of a left wrist injury two weeks earlier when he fell on his left hand.  Additional medical records detail treatment following that injury, including surgery.  

The record also includes the report of a March 2010 VA examination which reflects that the Veteran reported a left wrist injury in service with residuals.  The Veteran reported that he was pulling some equipment at work and developed ulnar-sided wrist pain.  He reported that his initial injury was a fall in the service, when he injured his knee at the same time.  The examiner ultimately offered a negative nexus opinion.  

The Veteran testified at the December 2013 Board hearing that when he injured his knee in service, he injured his left wrist at the same time, causing it to be swollen on the day of the injury; however, the focus had been on his knee and that he never got treatment for his wrist.  He testified that years later, post service, he had been at work pushing some equipment when he had pain in his wrist, and found out that he had a torn tendon.  He also testified that he told the doctor that he had been just pushing equipment and the doctor said, "no, it was something before that that did this".

The Veteran contends that he has been told by a medical clinician that his current wrist disability was caused by an injury in service, and not by his 1999 post service injury.  He testified as to additional details of the in-service injury.  The claim was initially denied because there was no injury in service and no current disability.  The recently submitted evidence relates to both of those unestablished facts.  The Board finds that the evidence added to the record since the last final denial, when considered in conjunction with the record as a whole, does raise a reasonable possibility of substantiating the claim, and as such, is new and material to reopen the claim.  Shade, 24 Vet. App. at 110. 

Whether new and material evidence has been received to reopen a claim of service connection for a stomach disability

Historically, the Veteran's claim for service connection for a stomach disability was denied by the RO in a February 2002 rating decision because the STRs did not reflect a chronic stomach disability in service, the separation examination was negative for a chronic stomach disability.  The Veteran did not appeal the denial and it became final.  In July 2003, the RO denied the Veteran's claim to reopen the previously denied claim.  The Veteran did not appeal the decision and it became final.  

Evidence at the time of the last final denial included the Veteran's STRs, the report of a March 1993 VA examination, and private medical records detailing stomach complaints.   

Evidence added to the record since the last final denial include a May 2007 VA clinical record, Primary Care Initial Evaluation, showing that the Veteran denied nausea/vomiting/diarrhea, dysphagia, abdominal pain, change in bowel habits.  It was noted that he had a colon scope in 2002 for abdominal pain and it was negative.  He denied rectal bleeding or abnormal bruising.  

A March 2010 VA examination report reflects that the Veteran reported that the date of onset of his stomach disability was in December 1993.  He reported that he had stomach pain and was unable to have a bowel movement.  He also reported occasional blood on toilet tissue.  The examination yielded a negative nexus opinion.  

The Veteran testified at the December 2013 Board hearing that his symptoms started in service.  He reported that after he got back from the Gulf, he started having a lot of problems, and was given stool softeners, but he was never tested for anything.  He also testified that he has been diagnosed with irritable bowel syndrome in approximately 2008 or 2009.  

Evidence previously of record included the Veteran's 1997 report that he had epigastric symptoms for approximately two years, or since 1995.  In March 2010, he stated that the symptoms began in December 1993, after separation from service.  However, he testified at the 2013 Board hearing, that his symptoms began in service. 

The Veteran's competent testimony of in-service incurrence of stomach symptoms and continued complaints addresses an unestablished fact; that is, whether he had stomach problems in service.  The evidence is new and material raises a reasonable possibility of substantiating the claim, and as such, is new and material to reopen the claim.  Shade, 24 Vet. App. at 110. 

Whether new and material evidence has been received to reopen a claim of service connection for headaches.

Historically, the Veteran's claim for service connection for a migraine headache disability was denied by the RO in a May 1996 rating decision because there was no evidence of treatment for migraine headaches during service.  In September 1996, the RO again denied the claim.  The Board denied the claim in January 1999 because there was no nexus between his headache complaints and service.  The RO again denied the claim to reopen a previously denied claim in February 2002, July 2003, and January 2006.  The January 2006 is the last final denial.  

Evidence at the time of the last final denial included the Veteran's 
STRs, the report of an August 1994 VA examination, private treatment records, and statements and testimony from the Veteran.  

Evidence added to the record since the last final denial in January 2006 includes 2013 VA clinical records reflecting a diagnosis of migraines. 

The Veteran testified at the December 2013 Board hearing, that he got his first headache in Desert Storm when he was putting fuel in a tank and got some fuel in his eyes.  He reported that it was burning, and he rolled off the tank and others flushed his eyes with water. 

The Board finds that additional evidence, specifically the Veteran's testimony at the December 2013 hearing, is new and material.  The claims file now includes the Veteran's statement that he had the onset of his headache disability in service in the Persian Gulf when fuel was spilled in his eye.  (See Board Hearing transcript, page 30.)  The Veteran is competent to testify that he experienced headaches in service and his recent testimony is to the effect that the headaches were caused when he got fuel in his eyes.  That evidence, when considered in conjunction with the record as a whole, addresses an unestablished fact and does raise a reasonable possibility of substantiating the claim, and as such, is new and material to reopen the claim.  Shade, 24 Vet. App. at 110. 

Entitlement to an effective date earlier than April 25, 2007 for the grant of service connection for a left knee disability

Historically, in a November 1999 decision, the Board denied service connection for a left knee disability.  The RO denied the Veteran's claim to reopen a previously denied claim in a July 2003 rating decision.  In August 2005, the Veteran filed a claim to reopen his previously denied claim.  In January 2006, the RO again denied the claim.  In a claim date-stamped as received at the RO on April 25, 2007, the Veteran again filed a claim to reopen the previously denied claim.  The Veteran's claim was denied in July 2007 and March 2008.  In April 2010, the RO granted service connection and assigned a 10 percent rating for left knee impaction injury with residual, effective from April 25, 2007. 

Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted. Sears v. Principi, 349 F.3d 1326  (Fed. Cir. 2003). See also 38 C.F.R. § 3.400(q), (r).  Even if there is new evidence supporting an earlier disability date, a claimant cannot receive compensation for a time frame earlier than the application date of the claim to reopen. Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005). 

In an April 2010 notice of disagreement, the Veteran asserted that he was entitled to an earlier effective date.  At the December 2013 Board hearing, the Veteran asserted that he was entitled to an effective date of 1993 due to clear and unmistakable error (CUE) in a September 1993 rating decision which had denied his claim for entitlement to service connection.  The Board has reviewed the claims file, and as noted above, the Board denied the Veteran's claim for service connection for a left knee disability in November 1999.  The Board's November 1999 decision subsumed the September 1993 rating decision; thus, there cannot be a claim for CUE in the September 1993 decision.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1103, 20.1104.  In addition, the Veteran has not filed a motion asserting CUE in a Board decision.  Thus, that issue is not before the Board. 

Thus, an effective date must be based on the date of receipt of the new claim after the final disallowance or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  

While the Veteran contends he has had a left knee condition since service, service connection could not have been granted by the RO prior to receipt of a claim and evidence that the disability was causally related to service.  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability. 

The Veteran did not appeal the denial of his claim to reopen in January 2006, and there has been no finding of CUE in the Board's 1999 decision; therefore, the effective date awarded in the present case must be based on VA's receipt of the next claim, which was in April 2007.  

The claim for compensation was not initially denied because the condition was not compensable, so a report of examination or hospitalization cannot serve as a claim to reopen.  38 C.F.R. § 3.157(b)(1).

The Veteran filed his claim to reopen on April 25, 2007.  The Board has carefully reviewed the record to determine whether there is any communication or record prior to April 2007 which may be interpreted as a claim for benefits. See Servello v. Derwinski, 3 Vet. App. 196 (1992).  The evidence demonstrates that between January 2006 and April 2007, Veteran did not submit any claim, or relevant evidence.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, (2010).  The Veteran does not contend that he filed a specific claim during this period, and the Board has not identified any communication which could be reasonably interpreted as such. 

Based on the aforementioned, the Veteran does not satisfy the threshold legal eligibility requirements for an earlier effective date sought in this appeal. Entitlement to an effective date earlier than April 25, 2007, for the grant of service connection for a left knee disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 38 U.S.C.A. §5107(b); Gilbert, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a skin condition of the left foot (claimed as blisters) to include as due to undiagnosed illness, is denied. 

Since new and material evidence has been received to reopen the claim of entitlement to service connection for a right arm disability (claimed as a bruised deltoid muscle), the claim is reopened, and the appeal is allowed to this extent.

Since new and material evidence has been received to reopen the claim of entitlement to service connection for a left wrist disability, the claim is reopened, and the appeal is allowed to this extent.

Since new and material evidence has been received to reopen the claim of entitlement to service connection for a stomach disability, to include gatroesophageal reflux disease (GERD), the claim is reopened, and the appeal is allowed to this extent.

Since new and material evidence has been received to reopen the claim of entitlement to service connection for headaches, the claim is reopened, and the appeal is allowed to this extent.

Entitlement to an effective date earlier than April 25, 2007 for the grant of service connection for a left knee disability is denied.


REMAND

Reopened claims of: 1.) entitlement to service connection for a right arm disability (claimed as a bruised deltoid muscle); 2.) entitlement to service connection for a left wrist disability; 3.) entitlement to a stomach disability, to include gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS); and 4.) entitlement to service connection for headaches

Having reopened the Veteran's claims, the Board must now determine whether the reopened claims may be granted on the merits, de novo.  The Board finds that adjudication by the RO is needed prior to appellate consideration of the reopened claims.  See Bernard v. Brown, 4 Vet. App. at 394 (where Board proceeds to merits of a claim that the RO has not previously considered, the Board must determine whether such action prejudices the Veteran); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).   

In addition, based on the Veteran's contentions, his newly reopened claim for a stomach disability should also include consideration of Irritable Bowel Syndrome (IBS).

Entitlement to an increased rating for left knee disability currently evaluated at 10 percent

The Veteran is service-connected for left knee impaction injury with residuals evaluated as 10 percent disabling effective from April 2007.  The claims file includes a July 2007 VA examination report.  The Veteran testified at the December 2013 Board hearing that his knee has gotten worse since the March 2010 VA examination; however the March 2010 VA examination did not contain clinical findings with regard to the left knee.  The most recent VA examination of the left knee is from July 2007, more than six years ago.  The Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the extent of his service-connected left knee impaction injury with residuals.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  Associate a copy of the examination report with the claims file.

2.  Readjudicate the issue of entitlement to an increased rating for left knee disability, and adjudicate the issues of entitlement to service connection for a.) a right arm disability (claimed as a bruised deltoid muscle); b.) a left wrist disability; c.) a stomach disability, to include gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS); and d.) headaches de novo.  

If a benefit sought is not granted, issue a statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


